Citation Nr: 0206231	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  99-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability, including as secondary to a service 
connected left knee disability. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
January 1954.

This appeal arose from a January 1998 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the veteran had not 
submitted new and material evidence to reopen the claim for 
service connection for a back disorder, which had been denied 
by the Board of Veterans Appeal (Board) in 1984, and which 
denied entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  The veteran testified at a personal hearing at 
the RO in October 2001, and he was notified by a Supplemental 
Statement of the Case issued in November 2001 of the 
continued denial of his claims.


FINDINGS OF FACT

1.  The Board previously denied entitlement to service 
connection for a low back disability, including as secondary 
to a service connected left knee disability, in a decision 
issued in 1984.

2.  Evidence submitted since the 1984 decision by the Board 
is not relevant to and probative of the question of whether 
the veteran's low back disorder is related to his service-
connected left knee disorder, and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran's service-connected left knee disability does 
not prevent him from securing and following some type of 
gainful employment.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for a low back disability, including as secondary 
to a service connected left knee disability, has not been 
submitted.  38 U.S.C.A. §§ 5107, 5108, 7104(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.1105 (2001).

2.  The veteran is not unemployable solely due to his 
service-connected left knee disorder.  38 C.F.R. §§ 3.340, 
3.341(a), 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that he has presented new and 
material evidence to reopen his claim for service connection 
for a low back disability as secondary to his service-
connected left knee disorder.  He has stated that the 
evidence he has presented shows that such a relationship 
exists and that his claim should be granted.  He has also 
alleged that his service-connected left knee disorder has 
rendered him unemployable.  

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.






Factual background

New and material evidence to reopen the claim for service 
connection for a low back disorder

The evidence of record at the time that the Board denied 
entitlement to service connection for a low back disorder in 
1984 included the veteran's January 1954 separation 
examination report.  This indicated that his spine was within 
normal limits.  It did show that he had had both cartilages 
of the left knee removed following an injury to this joint.  

VA examinations conducted in February 1955 and January 1958 
contained no references to any low back complaints.  At the 
time of a September 1970 VA examination, the veteran made 
some complaints about his back; he stated his opinion that it 
was related to the left knee.  He was noted to walk with a 
slight limp on the left.  An x-ray showed slight scoliosis of 
the thoracic spine, although no disability of the low back 
was diagnosed.  Numerous VA outpatient treatment records 
developed during the 1970's made no mention of low back pain, 
although he was treated for his left knee (for which he 
underwent a complete fusion in 1975).  

The veteran was examined by VA in October 1980.  He referred 
to pain in the left hip and left lumbosacral area.  No 
disease was found in the left hip.  A VA outpatient treatment 
record from June 15, 1982 noted his complaints of low back 
pain and an x-ray obtained on June 27 showed narrowing of the 
L5-S1 disc space and slight loss of height of the L1 disc 
anteriorly, probably related to an old injury.  Lumbarization 
of the left side of L1 was also noted.  

The veteran was examined by VA in January 1983.  He 
complained of low back pain.  He was noted to have a limp on 
the left side and he denied having sustained any back injury.  
He referred to tenderness in the perilumbar spinal muscles 
but palpation was negative for any muscular spasms.  He had 
full range of motion and the straight leg raises were 
negative.  It was commented that the veteran had pain in the 
low back which was symptomatic because of a limping gait with 
no evidence of any injury.

Based upon this evidence the 1984 Board decision denied 
entitlement to service connection for a low back disability, 
finding that a low back disability was not shown during 
active service, that a low back disability was first shown 20 
years after discharge from service, and that no direct cause 
and effect relationship between the left knee disability and 
low back disability had been demonstrated.  

The evidence submitted since this denial includes the report 
of a VA examination of the veteran conducted in January 1985.  
This found slight right lumbar scoliosis.  He was tender over 
the upper lumbar paraspinal area.  There were no spasms.  
Flexion was to 90 degrees; extension was to 35 degrees; 
lateral flexion was to 30 degrees on the left and to 45 
degrees on the right; and rotation was to 35 degrees 
bilaterally.  Straight leg raises were negative.  An x-ray 
showed lumbarization of the 1st sacral segment and mild 
degenerative joint disease (DJD).

During the 1980's and 1990's, the veteran continued to be 
seen by VA for complaints of low back pain.  A computerized 
tomography scan performed in August 1998 found spinal 
stenosis as well as foraminal stenosis.  A December 1998 MRI 
showed evidence of lumbarization of the 1st sacral vertebra 
and evidence of stenosis from L4 to L6.  That month, he 
underwent an L5 lumbar laminectomy.  

The veteran was examined by VA in January 1999.  He noted 
that he had pain in the left hip which he attributed to his 
low back disorder.  He walked with a slight limp due to his 
left knee fusion.  He indicated that he was not getting any 
treatment for his low back.  The physical examination noted 
that he was still healing from his December 1998 laminectomy.  
There was flattening of the lumbar curve when he stood erect.  
He could slowly bend to 90 degrees; lateral bending was to 30 
degrees bilaterally; and rotation was to 35 degrees 
bilaterally.  He was still quite tender.  There was tightness 
of the lumbar muscles.

The veteran was re-examined by VA in July 2001.  It was noted 
that he had suffered a stroke in October 2000.  He stated 
that his vertebra would still slip in and out and that when 
this happens he has decreased range of motion and increased 
pain.  He commented that he did have flare-ups, although he 
could not say how often; during these flare-ups, he would 
have to struggle to move.  He displayed 90 degrees of forward 
flexion; 30 degrees of extension; and 30 degrees of lateral 
bending bilaterally.  He had some discomfort on extension.  
There was no evidence of spasm, weakness or tenderness and 
his musculature was normal.  The diagnosis was lumbar 
stenosis, post lumbar laminectomy.  The examiner commented 
that the veteran's lumbar stenosis was not related to the 
service-connected left knee disability.  It was noted that he 
may have had some pain related to leg length discrepancy; 
however, the stenosis was in no way related to the 
myofascitis.

The veteran testified at a personal hearing in October 2001.  
He stated that he had last sought treatment for his low back 
in December 1998, at which time he underwent a laminectomy.


TDIU

Initially, it is noted that the veteran's only service-
connected disorder is a fused left knee disorder, currently 
evaluated as 30 percent disabling pursuant to 38 C.F.R. Part 
4, Code 5256 (2001).  This code provides for a 30 percent 
evaluation when there is ankylosis of the knee in a favorable 
angle in full extension or in slight flexion between 0 and 10 
degrees.  Ankylosis in flexion between 10 and 20 degrees 
warrants a 40 percent evaluation; ankylosis in flexion 
between 20 and 45 degrees warrants a 50 percent evaluation; 
and extremely unfavorable ankylosis, in flexion at an angle 
of 45 degrees or more warrants a 60 percent evaluation.

At the time of the VA examination conducted in November 1997, 
the veteran indicated that he was unable to work because of 
pain in the back, hips and right knee.  He was noted to walk 
with a slight limp and his left knee was noted to be fused.  
He reiterated that his pain was mainly in the back, hips and 
right knee.  The physical examination noted that the left 
knee was completely fused, although the musculature of the 
left leg looked good.  A January 1999 VA examination also 
referred to the fused left knee.  There was no range of 
motion.  He made no complaints of trouble with the left knee.

VA treatment records developed during 2000 and 2001 indicated 
that the veteran had a stroke in October 2000.  On November 
21, 2000, he denied having any knee pain and indicated that 
he was not having any trouble with his knee.  A May 2001 note 
stated that he was under VA care for multiple disorders, to 
include chronic obstructive pulmonary disease; a 
cerebrovascular accident with residual deficits; 
osteoarthritis of the spine; and diabetes mellitus.  

The veteran was examined again by VA in July 2001.  It was 
noted that he had suffered from a stroke in October 2000 and 
that he had some residual disability from this, to include 
weakness of the right side.  His left knee was fused in a 
flexed position of -5 degrees.  He reported that there had 
been times when he missed work as a cab driver due to back 
pain and noted that he was not currently able to drive.  
Because of his stroke, he had some difficulty dressing and 
had to have assistance with cooking and cleaning.  Standing 
was difficult because of his fused left leg and flaccid right 
arm.  

The veteran testified at a personal hearing at the RO in 
October 2001.  He stated that he could not work because of 
his left knee, although he admitted that he had had a stroke, 
which did cause him physical difficulties.  However, he 
indicated that he had stopped working prior to his stroke and 
that he could not work due to the knee.  VA treatment records 
indicated that he suffered another stroke in November 2001.






Relevant laws and regulations

New and material claims

Initially, there were amendments made to the regulations 
governing new and material evidence as part of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. 
§§ 5100 to 5107. (West Supp. 2001)].  These amendments 
altered the definition of what constitutes "new and 
material" evidence, see 38 C.F.R. § 3.156(a) (2001), as well 
as redefining the application of the duty to assist, see 
38 C.F.R. § 3.159(c) (2001), and finding that medical 
examination and opinions are required only after new and 
material evidence has been presented, see 38 C.F.R. 
§ 3.159(c)(4)(iii) (2001).  However, these amendments are 
only effective prospectively for claims filed on or after 
August 29, 2001.  Therefore, since this appellant's claim was 
filed in October 1997 , the definition of "new and 
material" evidence effective at that time will be used.

The applicable law states that, when a claim is disallowed by 
the Board of Veterans' Appeals, it may not thereafter be 
reopened and allowed, and no claim based upon the same 
factual basis shall be considered.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991 & Supp. 2001).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (2000).  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000).




TDIU

According to 38 C.F.R. § 3.340(a) (2001), a total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  However, if the total disability rating 
is based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provided an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341(a) (2001).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) 
(2001).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  38 C.F.R. § 4.16(b) (2001).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996),(citing 
Gilbert, 1 Vet. App. at 54).

Analysis

The VCAA

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its duty 
to assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) (providing that the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of these claims has proceeded in 
accordance with the provisions of the law and regulations.


(i)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claims.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative what portion of the evidence is to 
be provided by the claimant, and which part VA will attempt 
to obtain on behalf of the claimant. 

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the Statement of the Case (SOC) issued in March 
1998 and the SSOCs issued in January and November 2001, the 
veteran and his representative were provided notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims on appeal.  The SOC and the SSOCs 
also notified the veteran of the pertinent law and 
regulations, as well as his due process rights.  
Significantly, the veteran was informed of the provisions of 
the VCAA in the SSOC issued in November 2001, and his claims 
were reviewed in light of these provisions.

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  
  
In this case, as indicated in the factual background section 
above, the veteran has been accorded numerous VA examinations 
from 1955 to 2001.  There are also of record various 
outpatient treatment records, as well as pertinent 
hospitalization reports.  There is no indication that there 
is any relevant evidence which currently exists and which has 
not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims, to include the appearance at a personal hearing 
at the RO in October 2001.

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claims have been properly 
developed.  There is no further action which should be 
undertaken to comply with the provisions of the VCAA.

Discussion

New and material evidence

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In this case, the 
evidence is merely cumulative.  The evidence previously of 
record revealed that the veteran suffered from DJD in the low 
back.  It also showed that he was service-connected for a 
left knee disorder, which caused a slight limp.  It did not 
show a causal connection between the two.  The records 
submitted since the Board's 1984 denial show nothing new.  
They continue to show his treatment for spinal stenosis, to 
include a laminectomy.  They also refer to his fused left 
knee, for which he has not sought treatment in years.  
However, these records do not show a causal relationship 
between these disorders.  On the contrary, the VA examination 
conducted in July 2001 contained the opinion that there was 
no connection between the left knee disorder and the 
development of spinal stenosis; moreover, while the leg 
length discrepancy resulting from the fused left knee may 
have caused some myofascitis, there was no relationship 
between this myofascitis and the spinal stenosis.  This 
evidence, which is adverse to the veteran's claim, cannot be 
used to reopen the claim.  Villalobos v. Principi, 3 Vet. 
App. 450 (1992).

Moreover, the additional evidence is not "material."  The 
additional evidence must bear directly and substantially upon 
the specific matter under consideration and which by itself 
or in conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
The additional evidence contains no proof that the veteran's 
lumbar spinal stenosis is related to the service-connected 
left knee disorder; in fact, it clearly indicates that there 
is no such relationship (see the July 2001 VA examination 
report).  While the veteran has expressed his opinion that 
there is a causal relationship between the service-connected 
left knee disorder and his spinal stenosis of the low back, 
he is not competent as a layperson to render an opinion as to 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Therefore, it is concluded that new and material evidence 
which would serve to reopen this claim has not been 
submitted.  


TDIU

As noted above, the veteran's only service-connected disorder 
is a left knee disorder, evaluated as 30 percent disabling.  
Clearly, he does not meet the schedular criteria pursuant to 
38 C.F.R. § 4.16(a), since his only service-connected 
disability is not rated as at least 60 percent disabling.  
Therefore, he is not entitled to a total disability 
evaluation under the provisions of this section.

Moreover, there is no indication in the record that the 
veteran is prevented from engaging in a substantially gainful 
occupation as a result of the left knee disorder.  The 
veteran suffers from several nonservice-connected 
disabilities which have had an adverse impact on his 
employability, most notably the residuals of two strokes, as 
well as diabetes mellitus, chronic obstructive pulmonary 
disease and arthritis of the spine.  Significantly, the VA 
outpatient treatment records developed between 1997, the date 
of his claim, and 2001, do not show any treatment for his 
service-connected left knee disorder.  In fact, a November 
21, 2000 treatment note indicated that he had denied having 
any knee pain and commented that he was not having any 
trouble with the knee.  The knee was solidly fused and caused 
him no pain.  During the July 2001 VA examination, it was 
noted that most of his difficulties with activities of daily 
living were related to his stroke residuals, although the 
fused left knee played some role in his difficulty standing; 
however, it was noted that his right arm was flaccid 
following the stroke.  While the veteran has stated that he 
is unable to work solely because of his left knee, the 
evidence of record simply does not support this contention, 
nor has he pointed to the existence of any medical evidence 
that does.  Moreover, the veteran, as a layperson, is not 
competent to render such a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, because it has 
not been established that the veteran has been rendered 
unemployable by his service-connected left knee disorder, the 
evidence does not support a finding of entitlement to a total 
disability evaluation pursuant to 38 C.F.R. § 3.341, nor does 
it warrant referral for consideration on an extraschedular 
basis pursuant to 38 C.F.R. § 4.16(b).

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for TDIU.










CONTINUED ON NEXT PAGE


ORDER

New and material evidence to reopen the veteran's claim for 
service connection for a low back disability, including as 
secondary to a service connected left knee disability, has 
not been submitted; the benefit sought on appeal is denied.

Entitlement to TDIU is denied.



		
	John L. Prichard.
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

